Per curiam.
Respondent, Michael A. Kinard, was charged with a violation of Standard 65 of State Bar Rule 4-102, for attempting to withdraw, for his personal use, funds from his attorney trust account.
Respondent filed his petition for voluntary discipline and in response the State Bar of Georgia served upon respondent a request for the production of certain documents.
He did not respond to the request and the State Bar of Georgia filed a motion to compel discovery. Respondent failed to comply with the order compelling discovery. Whereupon the Special Master ordered that respondent Kinard’s petition for voluntary discipline be stricken, and the voluntary disciplinary proceeding moved into default. The disciplinary proceeding in this case was filed in this Court on November 17, 1989. Respondent has not filed any document or correspondence of any nature in this Court since the filing date of November 17, 1989. Respondent has ignored all notices, directives and orders of this Court and the State Bar of Georgia since that date.
The Special Master found respondent guilty of the violation of Standards 65 and 68 of Georgia State Bar Rule 4-102.
The Review Panel of the State Disciplinary Board recommends the following:
[T]hat respondent be suspended from the practice of law in *797the State of Georgia as of ninety (90) days from the date of the Supreme Court order adopting this recommendation unless and until he provides the General Counsel of the State Bar access to records sufficient to comply with the Request for Production of documents filed in this matter by the Office of General Counsel. If the General Counsel certifies to the Supreme Court that Respondent has complied with the Request for Production of Documents, then Respondent shall be allowed to resume the practice of law as of the date of the certification and shall receive a public Reprimand pursuant to Rule 4-102 (b)(3).
Decided February 7, 1990.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
In lieu of this recommendation this Court directs that respondent be disbarred from the practice of law in the State of Georgia unless within thirty (30) days from the date of this order, he complies with the request to produce documents. If within the thirty (30) days, respondent complies with the request, then he is to be suspended for ninety (90) days from the practice of law.

All the Justices concur.